Citation Nr: 1434640	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  08-25 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an upper gastric disability, claimed as injury of the esophagus.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1967 to June 1969.  He had additional service while in the Reserves from 1980 to 1996, to include active duty training from November 10, 1984, to November 12, 1984.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine.  Jurisdiction over this case was subsequently transferred to the RO in Detroit, Michigan.

In December 2012 and August 2013, the Board remanded this matter for additional development. 

The record before the Board consists of electronic records known as the Veterans Benefits Management System (VBMS) and Virtual VA.


FINDING OF FACT

The Veteran's upper gastric disability was not present during the Veteran's extended period of service and is not related to service.


CONCLUSION OF LAW

The criteria for service connection for an upper gastric disability have not been met.  38 U.S.C.A. §§ 101, 106, 1110 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO's October 2006 letter provided the Veteran with all required notice prior to the initial adjudication of the claim.
 
The duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records, as well as identified private and VA medical treatment records, have been obtained.  Additionally, VA provided the Veteran with a VA examination in February 2013 to determine the etiology of his upper gastric disability.  The examiner observed the Veteran and reviewed his pertinent history, but failed to take into account some of the Veteran's service treatment records when rendering an opinion.  Consequently, the Board remanded the case for a new opinion.  The resulting September 2013 opinion was based on a review of the evidence of record and is properly supported.  Therefore, it is adequate for adjudication purposes and is in compliance with the remand directive.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty or active duty for training and for disability resulting from injury incurred or aggravated during inactive duty for training.  38 U.S.C.A. §§ 101, 106, 1110 (West 2002); 38 C.F.R. §§ 3.6, 3.303.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Factual Background

The Veteran contends that service connection is warranted for an upper gastric disability.  The Veteran stated in his claim that his disability began in 1984 when he injured his esophagus in the Reserves, but he now contends that the condition started in 1968 when he had to swallow large malaria pills during service.  

Service treatment records from February 1967 show a notation of "mild pharyngeal inj." with no treatment or diagnosis.  The service treatment records are negative for evidence of an upper gastric disorder, and the report of the separation examination shows that his throat, abdomen and viscera were found to be normal on clinical evaluation.  

VA treatment records from July 1984 to December 1984 reveal that the Veteran reported a history of dysphagia since 1967 when a malaria pill got caught in his throat.  He complained that food got stuck in his upper esophagus and he had to massage his throat to get the food to go down.  His symptoms had worsened in the past two to three years, resulting in an esophageal dilatation in 1982.  Surgery was recommended, but the Veteran could not afford it.  Dysphagia and an esophageal web were diagnosed.  

In a November 2006 diabetes VA examination, the examiner noted that the Veteran had gastroesophageal reflux disease (GERD) and that it was related to his service-connected diabetes.  However, a November 2008 VA opinion indicated that the diagnosis of GERD had been inadvertently listed under "diabetes-related illnesses."  Because there was no clinical evidence of diabetic gastroparesis, there was no relationship between the Veteran's GERD and his diabetes.

In his September 2007 notice of disagreement, the Veteran again alleged that his throat condition had been a problem since service in 1968.

The Veteran was afforded a VA examination in February 2013.  The examiner diagnosed GERD and esophageal stricture.  The Veteran reported that he still had to cut pills and drink them with warm liquids in order to swallow.  He had to chew food slowly to prevent choking.  He could not lie flat without developing heartburn symptoms.  The examiner opined that the Veteran's GERD and esophageal stricture were less likely than not a result of military service, reasoning that there was no documentation of an esophageal injury or symptoms consistent with his current conditions during active service.  Also, there was no documentation of an esophageal condition until 1982, nearly 15 years after service.  

Because the February 2013 examiner failed to consider all of the available evidence, a new opinion was obtained in September 2013.  The physician opined that the Veteran' GERD and esophageal stricture were less likely than not related to service.  The physician explained that the notation of "mild pharyngeal inj." in the Veteran's service treatment records could signify a pharyngeal "injection" or "injected," meaning the pharynx appeared red or irritated.  Regardless, the service treatment records did not note difficulty or pain with swallowing, or any gastrointestinal symptoms associated with GERD.  Also, the Veteran's separation exam did not indicate throat or gastrointestinal issues, and the earliest medical evidence of record related to his esophageal disability was from 1984, 15 years after separation.  

Analysis

The only medical evidence of record pertaining to the etiology of the Veteran's upper gastric disability weighs against the claim.  His separation examination disclosed normal findings with respect to the throat and digestive system.  The September 2013 examiner explained that the in-service notation of "mild pharyngeal inj." might simply refer to an irritated pharynx, not an injury.  Also, the first documentation of an upper gastric disorder of record is from 1984, 15 years after service.  Thus, due to the lack of in-service complaints or treatment, as well as the length of time between separation and treatment, the examiner found it less likely as not that the current esophageal stricture and GERD were related to service.  The February 2013 examiner similarly determined that the length of time between separation and initial treatment of an upper gastric disability indicated that it was less likely than not related to service. 

The Veteran contends that he had experienced intermittent dysphagia and difficulty swallowing ever since he had to take large malaria pills in service.  While the Veteran might sincerely believe that his post-service upper gastric disability is related to taking pills in service, as a lay person, he is not competent to provide an opinion linking his disability to such an event.  As discussed above, the medical evidence shows that his current disability is likely not related to service.

The Board has considered the Veteran's original claim that his disability was the result of an injury in 1984.  However, his only active duty service of record that year was active duty for training from November 10 to November 12, several months after he first complained of esophageal issues.  There are no medical records documenting an injury or treatment on those days.  Therefore, any alleged injury that year did not occur in service.  There is no indication in the medical evidence that the claimed disability was incurred or aggravated during a period of active duty for training or inactive duty for training.

The Board also notes that, although the Veteran did not claim his GERD was secondary to his service-connected diabetes, a November 2006 examiner stated that GERD was related to his diabetes.  However, a November 2008 VA opinion indicated that the diagnosis of GERD had been inadvertently listed under "diabetes-related illnesses."  Because there was no clinical evidence of diabetic gastroparesis, there was no relationship between the Veteran's GERD and his diabetes.

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for an upper gastric disability must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


							(CONTINUED ON NEXT PAGE)

ORDER

Service connection for an upper gastric disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


